DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being obvious over Jablokov (US 2015/0161835) in view of Harshaw (US 2003/0174056).
With respect to the limitations of claim 1, Jablokov teaches an apparatus to facilitate controlling (Figs 1, 2, Monitor and Control Monitor 104, 0030) of a heating device (Figs 4B, 4C, electric range 126, gas range 127, 0059), the apparatus comprising: 5 at least one transducer (Fig 1, external sensors 124, 0006, 0008) configured to detect at least one environmental variable associated with an output device (0061, a smoke or fire alarm triggering event may cause the sensing device 124 to generate an event signal that can be transmitted, e.g., via hardwire or wirelessly, to the monitor and control module 104. Such an alert message) of a pre-deployed sensor unit (0006, 0061, smoke or fire alarm); at least one actuator (0042, the on/off operating state of the appliance 101 may be controlled via any conventional on/off control device 102, to engage or disengage power from the appliance 101. The control device 102 may be a stand-alone device, integrated into the appliance or powered device, and/or integrated into the monitor and control module 104. In some variations, the on/off control device 102 may consist of an electric relay, a solenoid valve, a switching device) coupled to the heating device (see figures 4B, 4C), the at least one actuator is configured for controlling an operational state of the heating device (0042); and 10 a processing device (Figs 2, 4B, 4C, processor 119, 0033) communicatively coupled to each of the at least one transducer and the at least one actuator (0052, 0061), the processing device is configured for controlling the operational state of the heating device based on the detection of the at least one environmental variable (0052, 0061); a memory device (Fig 2, memory 116, storage 117, 0033) communicatively coupled to the processing device (Figs 2, 4B, 4C, processor 119, 0033), the memory device is configured for storing and retrieving information associated with an output of the output device (0061); the processing device (119) is configured for controlling the operational state of the heating device based on the determining of the authenticity output (0052, 0061).
Jablokov discloses the claimed invention except for explicitly showing the information is at least one digital signature associated with an output of the output device; 30 the processing device is configured to compare a signal generated by the at least one transducer with the at least one digital signature to determine an authenticity of the output, wherein the processing 30device is configured for controlling an operation based on the determining of the authenticity.  
However, Harshaw discloses the information is at least one digital signature associated with an output of the output device (0017, the logic circuit 24 includes a plurality of threshold parameters, each parameter having a data type corresponding to a data type of an air condition measurement provided by a corresponding air condition sensor); 30 the processing device (Fig 1, Programmable Logic Chip 24, 0016) is configured to compare a signal (0016, the logic circuit 24 regularly samples data from each sensor.  The data stream (input data) 20 received from the sensors 12, 14, 16 includes measurements of respective ambient air conditions, such as smoke, heat, carbon dioxide, or other conditions depending on the sensors included in the detection device) generated by the at least one transducer (Figs 1, sensor 12, 14, 16, 0016) with the at least one digital signature to determine an authenticity of the output (0018), the processing 30device is configured for controlling an operation based on the determining of the authenticity (Harshaw, 0018, if fire event is indicated; Jablokov, 0052, 0061, the processing device of Jablokov shuts off power or fuel to the heating device) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating device controlling apparatus of Jablokov having processing device and output device silent to verifying the authenticity of the output with the information is at least one digital signature associated with an output of the output device; 30 the processing device is configured to compare a signal generated by the at least one transducer with the at least one digital signature to determine an authenticity of the output, wherein the processing 30device is configured for controlling an operation based on the determining of the authenticity of Harshaw for the purpose of providing a known configuration that verifies and improves the accuracy of detection of a fire or alarm event (0004). 5
With respect to the limitations of claims 8, 9, 10 and 18, Jablokov teaches the heating device comprises an electric stove (Fig 4B, electric range 126, 0059), the at least one actuator is configured for controlling supply of electric 10 power (0042, electric relay, switching device) to the electric stove; a plug (Fig 3A, 4B, the monitor and control module 104, which is electrically coupled, e.g., via an electrical plug, to an AC power socket 110) configured to connect to electric mains supply; an electrical outlet electrically coupled to the plug, the electrical 15 outlet is configured to receive a plug of the electrical stove (an electric appliance 101 is electrically coupled, e.g., via an electrical plug, to the monitor and control module 104), and transmit electrical power from the electrical mains supply to the electrical stove; a circuit breaker switch (0042, electric relay, switching device) electrically coupled to each of the plug and the electrical outlet, the circuit breaker switch is configured for controlling electrical continuity between the electric mains supply and the electrical outlet, 20 the circuit breaker switch is communicatively coupled to the at least one actuator (0042), the processing device is configured to activate the circuit breaker switch based on detecting the at least one environmental variable (0052, 0061); the at least one transducer is configured to 5 detect an environmental parameter associated with an environment in which the apparatus is deployed, wherein the environmental parameter comprises at least one of temperature, humidity, pressure, light, sound, vibration, wind and motion of objects (Fig 1, external sensors 124, 0006, 0008, thermometer, optical sensor, pressure sensor).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Jablokov (US 2015/0161835) in view of Harshaw (US 2003/0174056) as applied to claim 1, further in view of Myllymaki (US 2008/0231468).
With respect to the limitations of claims 2 and 3, Jablokov teaches the pre-deployed sensor unit comprises a smoke alarm (0061, a smoke or fire alarm).  Jablokov in view of Harshaw discloses the claimed invention except for the output device comprises a speaker, the at least one transducer comprises a sound detector; the smoke alarm is configured to generate a sound through the output device upon 20 detection of smoke.
However, Myllymaki discloses the output device comprises a speaker (0015, the local user interface can be a pilot light or a speaker or buzzer 5, by way of which can be released an alarm or status information, the at least one transducer comprises a sound detector (0015, the ambient peripheral alarms by means of a microphone 9 and a sound detection circuit 8 or a communication unit 3 associated therewith); the smoke alarm is configured to generate a sound through the output device upon 20 detection of smoke (0017, the facility which houses the range is also provided with a smoke alarm 17, the range accessory 1 identifying its alarm sound and switching off the range operating energy as the smoke alarm is set off) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating device controlling apparatus of Jablokov in view of Harshaw having at least one transducer and a connected output device with the output device comprises a speaker, the at least one transducer comprises a sound detector of Myllymaki for the purpose of providing a known transducer / output device configuration that monitors ambient peripheral alarms and alerting a user of current alarm conditions (0015).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating device controlling apparatus of Jablokov having a smoke alarm with the smoke alarm is configured to generate a sound through the output device upon 20 detection of smoke of Myllymaki for the purpose of providing a known smoke alarm configuration that audibly alerts a user of a dangerous smoke condition (0017).

Claims 4, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being obvious over Jablokov (US 2015/0161835) in view of Harshaw (US 2003/0174056) as applied to claim 1, further in view of Antony (US 2004/0145466).
With respect to the limitations 4 and 5, Jablokov teaches the pre-deployed sensor unit comprises a fire alarm (0061, a smoke or fire alarm).  Jablokov in view of Harshaw discloses the claimed invention except for the output device comprises a light emitter, the at least one transducer comprises a light detector; the fire alarm configured to emit a light pattern through the output device upon detection of a fire.  However, Antony discloses the output device comprises a light emitter (0041, the alarm 55 is either audio (such as a high volume enunciator) or visual (such as a flashing or blinking light) or both), the at least one transducer comprises a light detector (0017, 0036, optical type sensors for infrared (IR) (near and/or wideband) 31, visible type sensors (not shown) and ultraviolet (UV) sensors 33); the fire alarm configured to emit a light pattern (0041) through the output device upon detection of a fire (Abstract, 0006, 0007, hazardous fire condition) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating device controlling apparatus of Jablokov in view of Harshaw having fire alarm sensor with the claimed invention except for the output device comprises a light emitter, the at least one transducer comprises a light detector; the fire alarm configured to emit a light pattern through the output device upon detection of a fire for the purpose of providing a known transducer / output device configuration that alerts a user of a hazardous fire condition on a kitchen appliance such as a stove (Abstract, 0006).
With respect to the limitations of claims 6 and 7, Jablokov teaches the heating device comprises a gas stove (Fig 4C, gas range 127, 0059), 30 the at least one actuator is configured to stop a flow of fuel to the gas stove (0042, 0061); the apparatus of claim 6 configured to be positioned (Figs 3C, 3D, 4C, Monitor and Control Module 104) between the fuel supply line (gas connection 112, 0045) and the gas stove (gas range 127).  Jablokov in view of Harshaw discloses the claimed invention except for explicitly showing stopping a flow of fuel to the gas stove by closing a fuel valve in a fuel supply line configured to supply fuel to the gas stove; the apparatus is configured to act as a conduit for fuel from the gas supply line to the gas stove, wherein the apparatus comprises a fuel 5 passage with a first end configured to interface with the fuel supply line, and a second end configured to interface with a fuel inlet of the gas stove.  
However, Antony discloses stopping a flow of fuel to the gas stove by closing a fuel valve (Figs 11-13, solenoid activated valve 111, 0057) in a fuel supply line (gas line 27, 0057) configured to supply fuel to the gas stove; the apparatus (Fig 2, control unit 23, 23A, 0035) is configured to act as a conduit (Figs 11-13, solenoid activated valve 111) for fuel from the gas supply line to the gas stove, the apparatus comprises a fuel 5 passage (Fig 11, gas line 27) with a first end (Figs 12, 13, inlet passage 121, 0058) configured to interface with the fuel supply line (Fig 2), and a second end (outlet passage 123, 0058) configured to interface with a fuel inlet of the gas stove (Fig 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating device controlling apparatus of Jablokov in view of Harshaw having a valve positioned between a fuel supply line and gas stove with the explicit disclosure of Antony showing stopping a flow of fuel to the gas stove by closing a fuel valve in a fuel supply line configured to supply fuel to the gas stove; the apparatus is configured to act as a conduit for fuel from the gas supply line to the gas stove, wherein the apparatus comprises a fuel 5 passage with a first end configured to interface with the fuel supply line, and a second end configured to interface with a fuel inlet of the gas stove for the purpose of providing a known controller / valve configuration that shuts off a source of gas to the gas stove in the case of a smoke or fire alarm (Abstract, 0006, 0011). 

Claims 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being obvious over Jablokov (US 2015/0161835) in view of Harshaw (US 2003/0174056) as applied to claim 1, further in view of Lakshmanan (US 2016/0231721).
With respect to the limitations of claim 11, Jablokov teaches further comprising a wireless communication device (Figs 1, 2, Wifi Radio 113, Bluetooth radio 114, communication network 105, 0040) communicatively coupled to the processing device (processor 119), the wireless communication device is configured to 30 communicate with a home automation system (Figs 1, 4B, 4C, cloud service 105, smart phone 108, PC/tablet 109, 0050) associated with a premises of the heating device.  Jablokov in view of Harshaw discloses the claimed invention except for the wireless communication device having a transceiver.  
However, Lakshmanan discloses the wireless communication device (Fig 6, wireless communication module 618, 0116) having a transceiver (transceiver, 0047, 0095) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating device controlling apparatus of Jablokov having a wireless communication device silent to a transceiver with the wireless communication device having a transceiver of Lakshmana for the purpose of providing a known communication component that enables transmission and reception of wireless data (0047).
With respect to the limitations of claims 12, 13 and 14, Jablokov in view of Harshaw and Lakshmanan discloses the transceiver (Jablokov, Figs 1, 2, Wifi Radio 113, Bluetooth radio 114, communication network 105, 0040; Lakshmanan, transceiver, 0047, 0095) is configured to receive at least one characteristic (Jablokov, 0061, generate an event signal…alert message) of the at least one environmental variable associated with the output device (Jablokov, 0061) from the home automation system, the detection of the at least one environmental variable is based on the at least one characteristic (Jablokov, 0061, smoke or fire alarm); the transceiver (Jablokov, Figs 1, 2, Wifi Radio 113, Bluetooth radio 114, communication network 105, 0040; Lakshmanan, transceiver, 0047, 0095) is further configured to transmit a notification (Jablokov, 0061, generate an event signal…alert message) to a user device (Jablokov, smart phone 108, PC/tablet 109), the processing device (Jablokov, processor 119) is configured to generate the notification based on the detection of the at least one environmental variable (Jablokov, 0061); the transceiver (Jablokov, Figs 1, 2, Wifi Radio 113, Bluetooth radio 114, communication network 105, 0040; Lakshmanan, transceiver, 0047, 0095) is further configured to receive an actuating signal corresponding to the at least one actuator from the user device (once an authorized user manually or remotely turns on an appliance 604), the actuator (0042) is configured for controlling the operational state of the heating device based on the actuating signal.

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Jablokov (US 2015/0161835) in view of Harshaw (US 2003/0174056) and Lakshmanan (US 2016/0231721) as applied to claims 1, 11 and 12, further in view of Aisa (US 7,423,546).
With respect to the limitations of claim 15, Lakshmanan discloses the wireless communication system of Jablokov having a transceiver (transceiver, 0047, 0095).  Jablokov in view of Harshaw and Lakshmanan discloses the claimed invention except for the transceiver is configured to receive a media content associated with at least one user device connected to the home automation system, the processing device is further configured for: analyzing the media content; and 20 determining a presence of the at least one characteristic in the media content based on the analyzing, the controlling of the operational state of the heating device is further based on determining the presence of the at least one characteristic in the media content.  
However, Aisa discloses the transceiver (MC, GSM cellular modem, wireless communication, Col 17, Lines 1-10) is configured to receive a media content associated with at least one user device (Col 17, Lines 28-41, SMS messages) connected to the home automation system, the processing device (Col 17, Lines 15-20 control system) is further configured for: analyzing the media content; and 20 determining a presence of the at least one characteristic in the media content based on the analyzing (Col 17, Lines, 28-41, alphabetical and/or numerical characters, two of them indicating the requested function), the controlling of the operational state of the heating device is further based on determining the presence of the at least one characteristic in the media content (Col 17, Lines 52-67, Col 18, Lines 7-15) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating device controlling apparatus of Jablokov in view of Harshaw and Lakshmanan having a transceiver and a user device silent to recited media content with the transceiver is configured to receive a media content associated with at least one user device connected to the home automation system, the processing device is further configured for: analyzing the media content; and 20 determining a presence of the at least one characteristic in the media content based on the analyzing, the controlling of the operational state of the heating device is further based on determining the presence of the at least one characteristic in the media content of Aisa for the purpose of providing a known transceiver / user device configuration that allows a user to remotely control the operation of the heating device (Col 17, Lines 15-27).

Response to Amendments
Claim 1 is amended.
Claims 16, 17, 19 and 20 are cancelled.
Claims 1-15 and 18 are pending.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
The applicant has argued on pages 7-8 about amended claim 1 that the combination of Jablokov in view of Harshaw is improper because the environmental parameters detected by the transducer of Harshaw cannot be considered as a digital signature as known by a person skill in the art, the examiner respectfully disagrees.  Harshaw is directed to a system for verifying detection of a fire event condition (title), where a logic circuit 24 receives digital environmental data from sensors 12, 14, 16 which is compared to threshold parameters to that verifies and improves the accuracy of detection of a fire or alarm event (0004).  Under BRI (broadest reasonable interpretation), the 5digital environmental data can be interpreted to be a digital signature that the logic circuit 24 uses to verifies the accuracy of detection of a fire or alarm event, and therefore fully discloses the limitation of digital signature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/20/2022